NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30193

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00079-TMB-1

 v.
                                                MEMORANDUM*
ENRIQUE AYON DUENAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Enrique Ayon Duenas appeals from the district court’s judgment and

challenges the 120-month concurrent sentences imposed following his guilty-plea

convictions for drug conspiracy, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846, and money laundering conspiracy, in violation of 18 U.S.C. § 1956(h).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Duenas’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Duenas the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Duenas waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the waiver, we dismiss Duenas’s

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                   18-30193